Citation Nr: 0324236	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  00-11 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for a status post 
open reduction and internal fixation, fracture, left femur 
with deformity, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for status post 
fracture of the left distal tibia and fibula with deformity, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for a fracture of 
the right first metacarpal.

4.  Entitlement to a compensable evaluation for residuals of 
a compression fracture, T-11.  

5.  Entitlement to service connection for a right knee 
disability secondary to the service connected disabilities of 
the lower extremity.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from March 1972 to 
June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.


REMAND

The veteran underwent a VA examination in February 2001; 
however, the examiner did not indicate the severity of the 
veteran's left leg disabilities as they relate to their 
specific diagnostic codes.  The last VA examination was in 
1998 for the disabilities on appeal.  In addition, there has 
not been an examination to determine the etiology of the 
veteran's right knee disability.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid.  In view 
of the Court's decision, this case must be remanded.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the severity of the veteran's left femur, 
distal tibia, and fibula disabilities.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

     A.  The examiner should state 
whether the veteran's femur impairment 
consists of malunion with slight, 
moderate, or marked knee or hip 
disability.  

     B.  The examiner should state the 
range of motion of the veteran's left leg 
and knee and if there is limitation of 
abduction of the thigh in which motion is 
lost beyond 10 degrees.  

     C.  The examiner should state 
whether the malunion of the tibia and 
fibula of the left leg is considered 
slight, moderate or marked with knee or 
ankle disability.  

     D.  The examiner should state 
whether there is dislocation of the 
semilunar cartilage of the left knee with 
frequent episodes of "locking," pain and 
effusion into the joint.

     E.  The examiner should state 
whether the veteran's left knee exhibits 
slight, moderate, or severe, recurrent 
subluxation or lateral instability.

2.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the severity of the veteran's fracture of 
the right first metacarpal.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

     A.  The examiner should state 
whether there is ankylosis of the 
veteran's right first metacarpal.  If 
there is ankylosis of the thumb, is it 
favorable or unfavorable?

3.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the severity of the veteran's residuals 
of a compression fracture T-11.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

     A.  The examiner should state the 
range of motion of the veteran's thoracic 
spine.  Would the limitation of motion of 
the veteran's thoracic spine be 
considered slight, moderate, or severe?  
Is there ankylosis of the veteran's 
thoracic spine?  If so, is it favorable 
or unfavorable?  Is there a demonstrable 
deformity of T-11 resulting from the 
service-connected compression fracture?

4.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and etiology of the veteran's 
right knee disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

     A.  The examiner should state the 
diagnoses of any conditions of the 
veteran's right knee.

     B.  The examiner should state an 
opinion as to whether it is at least as 
likely as not that any current right knee 
disability is the result of the veteran's 
service connected left lower extremity 
disabilities.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




